--------------------------------------------------------------------------------

EXHIBIT 10.7
 
 
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 


December 28, 2007


First American Stock Transfer, Inc.
706 E. Bell Road, Ste 202
Phoenix, AZ  85022
Attention:  Salli Marinov


RE:            CMARK International, Inc.


Dear Ms. Marinov:


 
Reference is made to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”), dated the date hereof, by and between CMARK International,
Inc.., a South Carolina corporation (the “Company”), and the Buyers set forth on
Schedule I attached thereto (collectively the “Buyer”), pursuant to which the
Company shall sell to the Buyer up to One Million Eight Hundred Thousand Dollars
($5,300,000) of the Company’s secured convertible debentures, which shall be
convertible into shares of the Company’s common stock, par value $.0001 per
share (the “Common Stock”).  The shares of Common Stock to be converted
thereunder plus interest which may be converted into Common Stock and any
Liquidated Damages, which may be converted into Common Stock thereunder are
referred to herein as the “Conversion Shares.”  This letter shall serve as our
irrevocable authorization and direction to you (provided that you are the
transfer agent of the Company at such time) to issue the Conversion Shares in
shares of the Company’s Common Stock, in the event the Buyer has elected to have
the interest of the Convertible Debenture, pursuant to Section 1.05 of the
Convertible Debenture, paid in Common Stock (the “Interest Shares”), or the
Buyer has elected to have Liquidated Damages (the “Liquidated Damages Shares”),
pursuant to Section 2 of the Investor Registration Rights Agreement dated the
date hereof paid in Common Stock. to the Buyer from time to time upon surrender
to you of a properly completed and duly executed Conversion Notice, in the form
attached hereto as Exhibit I, delivered on behalf of the Company by The Law
Office of James G. Dodrill II, P.A. (“Dodrill”)
 
 
Specifically, upon receipt by the Company or Dodrill of a copy of a Conversion
Notice, Dodrill, on behalf of the Company, shall as soon as practicable, but in
no event later than one (1) Trading Day (as defined below) after receipt of such
Conversion Notice, send, via facsimile, a Conversion Notice, which shall
constitute an irrevocable instruction to you to process such Conversion Notice
in accordance with the terms of these instructions.  Upon your receipt of a copy
of the executed Conversion Notice, you shall use your best efforts to, within
three (3) Trading Days following the date of receipt of the Conversion Notice,
(A) issue and surrender to a common carrier for overnight delivery to the
address as specified in the Conversion Notice, a certificate, registered in the
name of the Buyer or its designee, for the number of shares of Common Stock to
which the Buyer shall be entitled as set forth in the Conversion Notice or (B)
provided you are participating in The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program, upon the request of the Buyer, credit
such aggregate number of shares of Common Stock to which the Buyer shall be
entitled to the Buyer’s or its designee’s balance account with DTC through its
Deposit Withdrawal At Custodian (“DWAC”) system provided the Buyer causes its
bank or broker to initiate the DWAC transaction.  (“Trading Day” shall mean any
day on which the Nasdaq Market is open for customary trading.)
 

1

--------------------------------------------------------------------------------

EXHIBIT 10.7 - continued
 
 
The Company hereby confirms to you and the Buyer that certificates representing
the Conversion Shares, the Interest Shares, and/or the Liquidated Damages Shares
shall not bear any legend restricting transfer of the Conversion Shares thereby
and should not be subject to any stop-transfer restrictions and shall otherwise
be freely transferable on the books and records of the Company provided that the
Company counsel delivers (i) the Notice of Effectiveness set forth in Exhibit II
attached hereto and (ii) an opinion of counsel in the form set forth in Exhibit
III attached hereto, and that if the Conversion Shares, the Interest Shares,
and/or the Liquidated Damages Shares are not registered for sale under the
Securities Act of 1933, as amended, then the certificates for the Conversion
Shares shall bear the following legend:
 

 “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO
RULE 144 UNDER SAID ACT.”

 
The Company hereby confirms and First American Stock Transfer acknowledges that
in the event Counsel to the Company does not issue an opinion of counsel as
required to issue the Conversion Shares free of legend the Company authorizes
and [transfer agent] will accept an opinion of Counsel from The Law Office of
James G. Dodrill II, P.A.
 
The Company hereby confirms to you and the Buyer that no instructions other than
as contemplated herein will be given to you by the Company with respect to the
Conversion Shares.  The Company hereby agrees that it shall not replace you as
the Company’s transfer agent without the prior written consent of the Buyer.
 
Upon any decision by you to resign as transfer agent hereunder, you agree to
give 30 days written notice during which time the Company will provide to you
written notice that a suitable replacement has agreed to serve as transfer agent
and to be bound by the terms and conditions of these Irrevocable Transfer Agent
Instructions.
 
The Company and First American Stock Transfer hereby acknowledge and confirm
that complying with the terms of this Agreement does not and shall not prohibit
First American Stock Transfer from satisfying any and all fiduciary
responsibilities and duties it may owe to the Company.
 

2

--------------------------------------------------------------------------------

EXHIBIT 10.7 - continued
 
 
The Company and First American Stock Transfer acknowledge that the Buyer is
relying on the representations and covenants made by the Company and First
American Stock Transfer hereunder.
 
 
Each party hereto specifically acknowledges and agrees that in the event of a
breach or threatened breach by a party hereto of any provision hereof, the Buyer
will be irreparably damaged and that damages at law would be an inadequate
remedy if these Irrevocable Transfer Agent Instructions were not specifically
enforced.  Therefore, in the event of a breach or threatened breach by a party
hereto, including, without limitation, the attempted termination of the agency
relationship created by this instrument, the Buyer shall be entitled, in
addition to all other rights or remedies, to an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for specific performance of the provisions of
these Irrevocable Transfer Agent Instructions.


*     *     *     *     *


IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 

 
COMPANY:
     
CMARK INTERNATIONAL, INC.
     
By:   /s/   Eric Bromenshenkel
 
Name:      Eric Bromenshenkel
 
Title:        CFO / Secretary
             
The Law Office of James G. Dodrill II, P.A.
 
By:  /s/   James Dodrill, Esq., President
   



First American Stock Transfer


By:                                                                        


Name:                                                                   


Title:                                                                     

3

--------------------------------------------------------------------------------

EXHIBIT 10.7 - continued



 
SCHEDULE I
 
SCHEDULE OF BUYERS
 
Name
Signature
Address/Facsimile
Number of Buyer
             
8-10 Rue Mathias Hardt
 
Trafalgar Capital Specialized
By:            Trafalgar Capital Sarl
 
BP 3023
 
Investment Fund,
Its:            General Partner
 
L-1030 Luxembourg
 
Luxembourg
   
Facsimile:
       
011-44-207-405-0161
   
By:   /s/    Andrew Garai
 
and
   
Name:       Andrew Garai
 
001-786-323-1651
   
Its:            Chairman of the Board
     










SCHEDULE I-1


--------------------------------------------------------------------------------

EXHIBIT 10.7 - continued



 
EXHIBIT I
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF CONVERSION NOTICE
 
 
Reference is made to the Securities Purchase Agreement (the “Securities Purchase
Agreement”) between C-Mark International, Inc., (the “Company”), and and the
Buyers listed on Schedule I attached thereto. dated February __, 2007  In
accordance with and pursuant to the Securities Purchase Agreement, the
undersigned hereby elects to convert convertible debentures into shares of
common stock, par value $.0001 per share (the “Common Stock”), of the Company
for the amount indicated below as of the date specified below.
 
Conversion Date:
     
Amount to be converted:
$                                                      
   
Conversion Price:
$                                                      
   
Shares of Common Stock Issuable:
     
Amount of Debenture unconverted:
$                                                      
   
Amount of Interest Converted:
$                                                      
   
Conversion Price of Interest:
$                                                      
   
Shares of Common Stock Issuable:
     
Amount of Liquidated Damages:
$                                                      
   
Conversion Price of Liquidated Damages:
$                                                      
   
Shares of Common Stock Issuable:
     
Total Number of shares of Common Stock to be issued:
     




EXHIBIT I-1


--------------------------------------------------------------------------------

EXHIBIT 10.7 - continued

Please issue the shares of Common Stock in the following name and to the
following address:


Issue to:
     
Authorized Signature:
     
Name:
     
Title:
     
Phone #:
     
Broker DTC Participant Code:
     
Account Number*:
     





* Note that receiving broker must initiate transaction on DWAC System.







EXHIBIT I-2

--------------------------------------------------------------------------------

EXHIBIT 10.7 - continued



 
EXHIBIT II
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 


_________, 2007


________




Attention:


RE:            CMARK INTERNATIONAL, INC.


Ladies and Gentlemen:


We are counsel to CMARK International, Inc., a South Carolina corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of February __, 2007 (the “Securities
Purchase Agreement”), entered into by and among the Company and the Buyers set
forth on Schedule I attached thereto (collectively the “Buyer”) pursuant to
which the Company has agreed to sell to the Buyer up to One Million Eight
Hundred Thousand Dollars ($5,300,000) of secured convertible debentures, which
shall be convertible into shares (the “Conversion Shares”) of the Company’s
common stock, par value $.0001 per share (the “Common Stock”), in accordance
with the terms of the Securities Purchase Agreement.  Pursuant to the Securities
Purchase Agreement, the Company also has entered into a Registration Rights
Agreement, dated as of February _28_, 2007, with the Buyer (the “Investor
Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Conversion Shares under the Securities Act of
1933, as amended (the “1933 Act”).  In connection with the Company’s obligations
under the Securities Purchase Agreement and the Registration Rights Agreement,
on February 28, 2007, the Company filed a Registration Statement (File No.
___-_________) (the “Registration Statement”) with the Securities and Exchange
Commission (the “SEC”) relating to the sale of the Conversion Shares.
 
In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at ____ P.M. on __________,
2007 and we have no knowledge, after telephonic inquiry of a member of the SEC’s
staff, that any stop order suspending its effectiveness has been issued or that
any proceedings for that purpose are pending before, or threatened by, the SEC
and the Conversion Shares are available for sale under the 1933 Act pursuant to
the Registration Statement.
 

EXHIBIT II-1


--------------------------------------------------------------------------------

EXHIBIT 10.7 - continued

 
The Buyer has confirmed it shall comply with all securities laws and regulations
applicable to it including applicable prospectus delivery requirements upon sale
of the Conversion Shares.
 


Very truly yours,


 The O’Neal Law Firm, P.C.






By:                                                                







EXHIBIT II-2


--------------------------------------------------------------------------------

EXHIBIT 10.7 - continued



 
EXHIBIT III
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF OPINION
 


________________ 2007


VIA FACSIMILE AND REGULAR MAIL


________




Attention:


RE:            C-MARK INTERNATIONAL, INC.


Ladies and Gentlemen:


 
We have acted as special counsel to C-Mark International, Inc. (the “Company”),
in connection with the registration of ___________shares (the “Shares”) of its
common stock with the Securities and Exchange Commission (the “SEC”).  We have
not acted as your counsel.  This opinion is given at the request and with the
consent of the Company.
 
 
In rendering this opinion we have relied on the accuracy of the Company’s
Registration Statement on Form SB-2, as amended (the “Registration Statement”),
filed by the Company with the SEC on _________ ___, 2007.  The Company filed the
Registration Statement on behalf of certain selling stockholders (the “Selling
Stockholders”).  This opinion relates solely to the Selling Shareholders listed
on Exhibit “A” hereto and number of Shares set forth opposite such Selling
Stockholders’ names.  The SEC declared the Registration Statement effective on
__________ ___, 2007.
 
 
We understand that the Selling Stockholders acquired the Shares in a private
offering exempt from registration under the Securities Act of 1933, as
amended.  Information regarding the Shares to be sold by the Selling
Shareholders is contained under the heading “Selling Stockholders” in the
Registration Statement, which information is incorporated herein by
reference.  This opinion does not relate to the issuance of the Shares to the
Selling Stockholders.  The opinions set forth herein relate solely to the sale
or transfer by the Selling Stockholders pursuant to the Registration Statement
under the Federal laws of the United States of America.  We do not express any
opinion concerning any law of any state or other jurisdiction.
 
 
In rendering this opinion we have relied upon the accuracy of the foregoing
statements.
 

EXHIBIT III-1


--------------------------------------------------------------------------------

EXHIBIT 10.7 - continued

 
Based on the foregoing, it is our opinion that the Shares have been registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and that [Transfer Agent] may remove the restrictive legends contained
on the Shares. This opinion relates solely to the number of Shares set forth
opposite the Selling Stockholders listed on Exhibit “A” hereto.
 
 
This opinion is furnished to you specifically in connection with the issuance of
the Shares, and solely for your information and benefit.  This letter may not be
relied upon by you in any other connection, and it may not be relied upon by any
other person or entity for any purpose without our prior written consent.  This
opinion may not be assigned, quoted or used without our prior written
consent.  The opinions set forth herein are rendered as of the date hereof and
we will not supplement this opinion with respect to changes in the law or
factual matters subsequent to the date hereof.
 
Very truly yours,






The O’Neal Law Firm, P.C.





EXHIBIT III-2


--------------------------------------------------------------------------------

EXHIBIT 10.7 - continued



 
EXHIBIT “A”
 
(LIST OF SELLING STOCKHOLDERS)
 


Name:
No. of Shares:
                                   


 
 
 EXHIBIT A-1

--------------------------------------------------------------------------------